An order sustaining a demurrer to a complaint, and dismissing it with costs, unless the plaintiff amends and pays the costs of the demurrer, within a specified time, cannot be reviewed in this court until after final judgment has been entered for the defendants, dismissing the complaint. (Adams v. Fox,27 N.Y., 640; Armstrong v. Weed, 62 id., 250; Brinkley v.Brinkley, 47 id., 46.) No final judgment on the demurrer in this case has been entered.
The order of the Special Term, allowing the defendants' demurrer, was made June 6, 1874, and it directed that the defendants have judgment dismissing the complaint with costs, unless the plaintiffs, within twenty days after service of the order, serve an amended complaint and pay the costs of the demurrer. From this order the plaintiffs appealed to the General Term, and the order was affirmed by that court, October 21, 1875. The order of affirmance recites the original *Page 82 
order of June 6, 1874, and that judgment was entered thereon forcosts, in favor of the defendants June 13, 1874, and then proceeds to affirm said order and judgment. The judgment-roll is not in the case, and that a judgment was entered, appears only from the recital in the order of the General Term. But it is clear that it was not a final judgment, upon the demurrer. The recital is that it was for costs; and as it was entered before the expiration of the twenty days, within which the plaintiffs had liberty to serve an amended complaint, it is apparent that it could not have been a judgment dismissing the complaint. The defendants were in any event entitled to the costs, and this is all that was embraced in the judgment. This appeal is brought from the decision of the General Term and is premature, no final judgment in the action having been entered.
But even if judgment had been entered, as there was no appeal therefrom to the General Term but an appeal from the order only, the judgment is not reviewable on this appeal.
The appeal should be dismissed.
All concur, except ALLEN, J., absent.
Appeal dismissed.